Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action responds to the application papers filed on 3/18/2021 and 5/17/2022.
 	Claims 1-11 are allowed.
 	Drawings filed on 3/18/2021 are accepted.
The information statement disclosure file don 3/18/2021 has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shikani (reg. 74,972) on 8/26/2022.

The application has been amended as follows: 

1. A processor implemented method for inferencing logic out of an application source code, the method comprising: 
providing, via a user interface, the application source code as an input; parsing, via one or more hardware processors, the application source code using parsers, wherein the parsing results in generation of a code language independent repository, and wherein the code language independent repository comprises information about the application source code; 
 	linking, via the one or more hardware processors, the information related to each other present in the repository to extract a plurality of logical blocks of the application source code, wherein the plurality of logical blocks comprises a plurality of leaf nodes and sequential distances between each of the plurality of leaf nodes; 
creating, via the one or more hardware processors, a plurality of capsules for each pair of the plurality of leaf nodes from the plurality of logical blocks based on a scope of the leaf nodes and sequential distance between the leaf nodes of each leaf node pair 
calculating, via the one or more hardware processors, an optimized set of hyper parameters of a machine learning model using an optimizer model; 
training, via the one or more hardware processors, the machine learning model using the calculated hyper parameters; 
predicting, via the one or more hardware processors, [[the]] a functionality of the plurality of logical blocks by vectorizing the plurality of logical blocks using the plurality of capsules and the trained machine learning model; and 
merging, via the one or more hardware processors, the predicted functionality with a plurality of external inputs to determine code logic inference of the application source code, wherein the plurality of external inputs [[are]] is taken from one or more external learning models.  
2. The method of claim 1, wherein the plurality of capsules further comprises one or more of a plurality of leaf node sub-capsules, a plurality of scope sub-capsules, and a plurality of sequential distance sub-capsules.  
3. The method of claim 1, wherein the plurality of logical blocks comprises one or more of a plurality of logically linked statements resulting in data blocks, control blocks and condition blocks, wherein [[the]] a size of the plurality of logical block is determined through a set of optimum threshold.  
4. The method of claim 1, wherein the parsing is performed using a plurality of technology specific parsers to understand [[the]] a syntax of the application source code.  
5. The method of claim 1, wherein the hyper parameters of the machine learning model [[is]] are decided based on [[the]] a desired accuracy, desired loss and base model architecture using the optimizer model.  

7. A system for inferencing logic out of an application source code, the system comprising 
 [[an]] a user interface for providing, the application source code as an input; 
one or more hardware processors; a memory in communication with the one or more hardware processors, wherein the one or more [[first]] hardware processors are configured to execute programmed instructions stored in the memory 
parse the application source code using parsers, wherein the parsing results in generation of a code language independent repository, wherein the code language independent repository comprises information about the application source code;
 link the information related to each other present in the repository to extract a plurality of logical blocks of the application source code, wherein the plurality of logical blocks comprising a plurality of leaf nodes and sequential distances between each of the plurality of leaf nodes; 
create a plurality of capsules for each pair of the plurality of leaf nodes from the plurality of logical blocks based on a scope of the leaf nodes and sequential distance between the leaf nodes of each leaf node pair 
calculate an optimized set of hyper parameters of a machine learning model using an optimizer model; 
train the machine learning model using the calculated hyper parameters; 
predict [[the]] a functionality of the plurality of logical blocks by vectorizing the plurality of logical blocks using the plurality of capsules and the trained machine learning model; and 
merge the predicted functionality with a plurality of external inputs to determine code logic inference of the application source code, wherein the plurality of external inputs [[are]] is taken from one or more external learning models.  
8. The system of claim 7, wherein the plurality of capsules further comprises one or more of a plurality of leaf node sub-capsules, a plurality of scope sub-capsules, and a plurality of sequential distance sub-capsules.  
9. The system of claim 7, wherein the plurality of logical blocks comprises one or more of a plurality of logically linked statements resulting in data blocks, control blocks and condition blocks, wherein [[the]] a size of the plurality of logical block is determined through a set of optimum threshold.  
10. The system of claim 7, wherein the hyper parameters of the machine learning model [[is]] are decided based on [[the]] a desired accuracy, desired loss and base model architecture using the optimizer model.  
11.        A computer program product comprising a non-transitory computer-readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: 
parse the application source code using parsers, wherein the parsing results in generation of a code language independent repository, wherein the code language independent repository comprises information about the application source code; 
link the information related to each other present in the repository to extract a plurality of logical blocks of the application source code, wherein the plurality of logical blocks comprising a plurality of leaf nodes and sequential distances between each of the plurality of leaf nodes; 
create a plurality of capsules for each pair of the plurality of leaf nodes from the plurality of logical blocks based on a scope of the leaf nodes and sequential distance between the leaf nodes of each leaf node pair 
calculate an optimized set of hyper parameters of a machine learning model using an optimizer model; 
train the machine learning model using the calculated hyper parameters; 
predict [[the]] a functionality of the plurality of logical blocks by vectorizing the plurality of logical blocks using the plurality of capsules and the trained machine learning model; and 
 merge the predicted functionality with a plurality of external inputs to determine code logic inference of the application source code, wherein the plurality of external inputs [[are]] is taken from one or more external learning models.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While US 20200327118 teaches an intelligent learning system learning semantics and structure of software codes, extracting the semantics form code corpus, US20200133662 teaches inferring types for code portions, code semantic extraction to output symbolically represented semantics and structure of input query code, US 20200401386 teaches semantically parsing code blocks to generate an abstract topology model based, at least in part, on the architectural model, US20190324731 teaches generate code vectors representative of sematic properties of AST subtrees, train a model based on a feature vector and clusters to predict a cluster identifier for the subtrees to identify a name of a function, US20220214863 teaches training a model to predict an ordered sequence of code elements that complete a line of source code in a programming language seen and not seen during training, ultimately, the prior arts of record, taken alone or in combination, do not teach … linking, via the one or more hardware processors, the information related to each other present in the repository to extract a plurality of logical blocks of the application source code, wherein the plurality of logical blocks comprises a plurality of leaf nodes and sequential distances between each of the plurality of leaf nodes; creating, via the one or more hardware processors, a plurality of capsules for each pair of the plurality of leaf nodes from the plurality of logical blocks based on a scope of the leaf nodes and sequential distance between the leaf nodes of each leaf node pair; calculating, via the one or more hardware processors, an optimized set of hyper parameters of a machine learning model using an optimizer model; training, via the one or more hardware processors, the machine learning model using the calculated hyper parameters; predicting, via the one or more hardware processors, a functionality of the plurality of logical blocks by vectorizing the plurality of logical blocks using the plurality of capsules and the trained machine learning model; and  merging, via the one or more hardware processors, the predicted functionality with a plurality of external inputs to determine code logic inference of the application source code, wherein the plurality of external inputs  is taken from one or more external learning models.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193